540 P.2d 1084 (1975)
Douglas WOOD, Petitioner-Appellant,
v.
Brad LEACH, Sheriff of Boulder County, Colorado, Respondent-Appellee.
No. 26773.
Supreme Court of Colorado, In Department.
September 22, 1975.
Rollie R. Rogers, Colorado State Public Defender, James F. Dumas, Jr., Chief Deputy State Public Defender, Douglas H. Brown, Deputy State Public Defender, Boulder, for petitioner-appellant.
J. D. MacFarlane, Atty. Gen., Jean E. Dubofsky, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., J. Stephen Phillips, Asst. Atty. Gen., Denver, for respondent-appellee.
ERICKSON, Justice.
The sufficiency of extradition documents supplied by the State of California is the only issue on appeal. The complaint and the affidavits which establish probable cause are sufficient. The Governor properly ordered that the defendant be extradited, and we, therefore, affirm.
The extradition documents met all requirements set out in the Uniform Extradition Act. Section 16-19-104, C.R.S. 1973. Wood was arrested in Colorado after the issuance of a Colorado governor's warrant on October 25, 1974. He petitioned and obtained a writ of habeas corpus.
The demand for extradition was accompanied by an amended criminal complaint bearing the date of September 11, 1974. An arrest warrant dated July 11, 1974, which was based on a previous complaint for the same offense, was also enclosed. Finally, three affidavits were submitted to establish probable cause and to support extradition, but all bore the date of September 27, 1974. Wood contends that the trial *1085 court erred in discharging the writ of habeas corpus because the affidavits all postdate the complaint and warrant. We disagree.
Whether the affidavits establishing probable cause were executed before or after the charging document is immaterial, provided that the extradition documents, viewed in their entirety, establish probable cause that the person to be extradited committed the offense. See Ex parte Edwards, 502 S.W.2d 148 (Tex.Cr.App. 1973); cf., Pippin v. Leach, Colo., 534 P.2d 1193 (1975); People v. McFall, 175 Colo. 151, 486 P.2d 6 (1971); see also Kirkland v. Preston, 128 U.S.App.D.C. 148, 385 F.2d 670 (1967).
Accordingly, we affirm.
HODGES, KELLEY and LEE, JJ., concur.